                                           Case 3:21-cv-00584-IM         Document 48        Filed 04/19/21      Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GRACE LIVINGSTON,
                                   7                                                          Case No. 20-cv-07155-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER TRANSFERRING ACTION TO
                                   9                                                          OTHER DISTRICT
                                         PNEU-LOGIC CORPORATION, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          At the request of Plaintiff and for the reasons set forth in the Court’s April 12, 2021 Order

                                  14   (dkt. no. 46), the Clerk is instructed to transfer this action to the United States District Court for

                                  15   the District of Oregon, Portland Division.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 19, 2021

                                  18                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  19                                                     Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
